DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 07/11/2022 has been entered. Claims 1, 3, 5, and 13 were amended, and claims 2, 4, and 11-12 were canceled. Claims 1, 3, 5-10, and 13-18 remain pending in the application. Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed on 04/14/2022. 
Allowable Subject Matter
Claims 1, 3, 5-10, and 13-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 10: The Applicant amended the independent claims to incorporate the limitations of claims 4 and 13, with all intervening claims, respectively. 
Claims 4 and 12 were indicated to contain an allowable subject matter in the Non-Final Office Action dated 04/14/2022 for the following reasons:
“Regarding claim 4: Morestin teaches the all the limitations of base claims 1-2. 
In a related field, Nagao (PG-Pub. US 20090060293) teaches: determining whether the captured image has appropriate brightness and proceeds to recapturing the image if the brightness is not within a threshold (see FIG. 5, S34, ¶ [0066] “Then, in steps S32, S34, the image determination unit 112 determines whether or not the image quality (for example, brightness) of the facial image 3 input from the camera 110 is appropriate for face authentication processing; ¶ [0068] “…Subsequently, the facial image 3 of the user is recaptured by the camera 110, the setting of setting has been thus adjusted (step S30)”). Although these steps may be regarded as post capture process; the correction is based on brightness and not reflectance as required by the claim. Moreover, Nagao is silent about determining whether the correction process is successful or not. 
Also, in the same field of art, Phan (PG-Pub. US 20140129289) teaches determining whether the brightness adjustment is successful or not and repeat the brightness adjustment in case it was determined to be unsuccessful (see ¶ [0031] “…A determination may be made whether the adjusting of brightness, the detection of the user's face, and/or the detection of the user's facial features is successful.”; ¶ [0033] “In some examples, mobile device 100 may be further configured to repeat the adjusting of brightness, the detection of the user's face, and/or the detection of the user's facial features based at least in part on a determination that the adjusting of brightness, the detection of the user's face, and/or the detection of the user's facial features is unsuccessful, wherein the repeating is associated with one or more threshold values”). However, the correction result cannot be reasonably regarded as a corrected reflectance image as required by the claim. 
Therefore, the prior art either alone or in combination fails to teach, disclose, or suggest “include in performing the post capture reflectance correction process a post process determining of whether the post capture reflectance correction process is successful, successful including a corrected reflectance image” in the context of the claim as a whole. 
Regarding claim 5: the claim depends from claim 4; therefore, contain an allowable subject matter for the same reasons. 
Regarding claim 12-13: the claim limitations are similar to those of claims 4-5, respectively; therefore, contain an allowable subject matter for the same reasons.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Regarding claims 3, 5-9, and 13-18: the claims depend directly or indirectly from claim 1 or claim 10; therefore, allowed for similar reasons. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASSIM MAHROUKA whose telephone number is (571)272-2945. The examiner can normally be reached Monday-Thursday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WASSIM MAHROUKA/Examiner, Art Unit 2665                                                                                                                                                                                                        
/EDWARD F URBAN/Supervisory Patent Examiner, Art Unit 2665